DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Action is in response to application 16/444,191, filed on 06/18/2019.
2.	Claims 1-18 are pending.
3.	Claims 1-18 are rejected.
Information Disclosure Statement
4.	IDS filed on 01/21/2020 has been considered by the examiner.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1, 4-6, 9-11 and 14-15 of U. S. Patent No. 10,795,852, since 

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
7.	Claims 1-18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Olderdissen et al. (U.S. Patent Application Publication 2019/0090154 A1).

8.	Regarding claim 1, Olderdissen disclosed a method of managing a server center deploying a plurality of servers, the plurality of servers being coupled to at least one switch (see Abstract , Fig.1 and paragraphs [0014] and [0018]), the method comprising: 
obtaining, from the switch, a MAC address and location information of each of the servers connected to the switch, and generating a first list (see paragraphs [0023], [0026-0027] and [0034-0035] shows obtaining mac address and ports of every connected Leaf Switch and Servers connected to the leaf switches); obtaining a MAC addresses and an IP address of each of the servers from the server center by using an 
comparing the MAC address or the IP address of the server to be queried and the third list, and obtaining the location information of the server to be queried (see paragraph [0039-0041] shows checking port and comparing MAC and IP addresses in response to query).

Claim 7 recites a server center managing device that further includes limitations that are substantially similar to claim 1. Olderdissen disclosed a server center managing device (see Fig.1 and associated texts). As such, is rejected under the same rationale as above.

Claim 13 recites a non-transitory storage medium that further includes limitations that are substantially similar to claim 1. Olderdissen disclosed a non-transitory storage medium (See Fig.1 and associated texts). As such, is rejected under the same rationale as above.

9.	Regarding claims 2, 8 and 14, Olderdissen disclosed the method of claim 1, wherein the location information comprises a switch to which the server is connected, and a port of the switch to which the server is connected (see paragraph [0035] “The 

10.	Regarding claims 3, 9 and 15, Olderdissen disclosed the method of claim 2, wherein the server center comprises a plurality of server cabinets, each of the server cabinets deploys an internal switch and a plurality of servers electrically connected to the internal switch, and the internal switch is electrically connected to the switch; and wherein the location information further comprises a server cabinet where the server is located, an internal switch to which the server is connected, and a port of the internal switch to which the server is connected (see paragraph [0035] “Therefore, based on the above information, the management server 108 may infer that the port associated with the IP and MAC addresses that are coupled to the port 230 is part of the first node 112(1), which is located in the fourth slot of the leaf rack 104.”, rack reads on cabinet and leaf switch reads on internal switch).

11.	Regarding claims 4, 10 and 16, Olderdissen disclosed the method of claim 1, wherein after obtaining the location information of the server, the method further comprises: creating a graphical user interface for displaying the location information of the server to be queried (see paragraph [0046] and [0052]).

12.	Regarding claims 5, 11 and 17, Olderdissen disclosed the method of claim 4, wherein the graphical user interface comprises a distribution diagram of the at least one switch and the servers of the server center, and the location information of each of the servers is displayed through a tree diagram or a context diagram (see paragraph [0061-0062] Shows display for presenting data regarding the management of servers and connections in the data center. A tree diagram or a context diagram is merely seen as a design choice for how to present the devices and data being monitored to a user).

13.	Regarding claims 6, 12 and 18, Olderdissen disclosed the method of claim 1, wherein the processes of generating the first list, generating the second list, and the generating the third list are performed in accordance with a predetermined time period (see paragraph [0026] shows duration of the IP address lease from management server).
Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Hardware management systems for disaggregated rack architectures in virtual server rack deployments are disclosed herein. An example apparatus to manage disaggregated physical hardware resources in a physical rack includes a hardware management system to discover disaggregated physical hardware resources in the physical rack and generate a listing of the disaggregated physical hardware resources, and a physical resource manager to generate a composed resource based on resources from the listing of the disaggregated physical hardware resources, the Kulkarni et al. ‘603)
A server rack, includes a first system and a second system. The first system includes a host processing complex and a first wireless management system that manages a managed element of the first system out of band from a hosted processing environment instantiated on the first system and that provides a first wireless connection beacon. The second system includes a second wireless management system that receives the first wireless connection beacon and that provides a first indication to the first wireless management system that the second wireless management system received the first wireless connection beacon. The first wireless management system further determines a first location of the second system based upon the first indication. (Ahmed et al. ‘206)
An information handling system includes a battery, a host processing complex, and a management system. The battery includes a battery power level gauge that determines a power level of the battery. The management system includes a wireless transceiver. When the host processing complex is unpowered, the management system is coupled to receive power from the battery and provides a first indication of the power level of the battery via the wireless transceiver. (Ahmed et al. ‘776)
A server rack includes a first component including a host processor to provide a hosted environment and a first management system to provide a managed environment separate from the hosted environment, to establish a first wireless connection to a mobile device, to process a first management request from the mobile device in the managed environment, and to detect that the first wireless connection has unexpectedly terminated, and a second component including a second management system to receive an indication from the first management controller that the first wireless connection was unexpectedly terminated, to establish a second wireless connection to the mobile device in response to the indication, to receive a second management request from the mobile device, and to send the second management request to the first management system. The first management system being further to process the second management request in the managed environment. (Ahmed et al. ‘769)
An information handling system includes a host processing complex to instantiate a hosted processing environment, a managed element, a management controller to manage the managed element out of band from the hosted processing environment, and a wireless management module coupled to the management controller, the wireless management module including an activation switch and a wireless transceiver to wirelessly couple a mobile device to the management controller, wherein the wireless management module authenticates the mobile device in response to an activation of the activation switch. (Ahmed et al. ‘349
A crate for shipping an information handling system includes a first side comprising an electro-magnetic protective material. The electro-magnetic protective material inhibits electro-magnetic intrusions into the information handling. The crate also includes a second side comprising a first portion comprising the electro-magnetic protective material, and a second portion devoid of the electro-magnetic protective material. The second portion passes a wireless electro-magnetic signal to the information handling system. (Ahmed et al. ‘168)
An information handling system includes a battery, a managed device, a host processing complex to instantiate a hosted processing environment, a wireless management module, and a management controller coupled to the wireless management module. The wireless management module includes a wireless transceiver. When the host processing complex is unpowered, the wireless management module receives power from the battery and receives configuration information for the managed device via the wireless transceiver. The management manages the managed device out of band from the hosted processing environment based upon the configuration information. (Ahmed et al. ‘753)
a process of managing rack-mounted computing devices in a data center with a distributed peer-to-peer management system, the process including: determining roles of data-center management computing devices in a distributed peer-to-peer data-center management system; receiving, via an out-of-band network, a data-center management command at a given data-center management computing device; distributing, based on at least some of the roles, via the out-of-band network, the data-center management command. (Cencini et al. ‘637)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571) 272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 8:30 -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVOUD A ZAND/Primary Examiner, Art Unit 2443                                                                                                                                                                                                        03/08/2021